TARH E&P Holdings, L.P.,
                                                               Alexander Energy, and James
                                                               W. Alexander, trustee of the
                                                                James W. Alexander Living
                                                                  Trust Appellee/ Cross- s

                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 3, 2014

                                   No. 04-12-00827-CV

  DAVEN CORPORATION, Zalman Resources, Inc., and Sport Resources, Inc. Appellant /
                            Cross Appellee,
                              Appellants

                                             v.

  TARH E&P HOLDINGS, L.P., Alexander Energy, and James W. Alexander, trustee of the
            James W. Alexander Living Trust Appellee/ Cross-appellant,
                                   Appellees

                From the 293rd Judicial District Court, Zavala County, Texas
                            Trial Court No. 10-11-12360-ZCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
       The Joint Motion to Extend Time to File Reply Brief of Appellant’s and Reply Brief of
Cross-Appellant’s is GRANTED. The appellant’s and cross-appellant’s reply brief are due on
February 14, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court